IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45538

STATE OF IDAHO,                                )
                                               )   Filed: July 16, 2018
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
RICHARD E. SHELLENBARGER, aka                  )   OPINION AND SHALL NOT
RICHARD EARL SHELLENBARGER,                    )   BE CITED AS AUTHORITY
                                               )
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of two years, for felony driving under the
       influence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Richard E. Shellenbarger, aka Richard Earl Shellenbarger, pled guilty to felony driving
under the influence. I.C. §§ 18-8004 and 18-8005. In exchange for his guilty plea, an additional
charge was dismissed, and the State agreed not to pursue an allegation that Shellenbarger is a
persistent violator. The district court sentenced Shellenbarger to a unified term of eight years,
with a minimum period of confinement of two years. Shellenbarger filed an I.C.R. 35 motion for



                                               1
reduction of his sentence, which the district court denied. Shellenbarger appeals, asserting that
his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Shellenbarger’s judgment of conviction and sentence are affirmed.




                                                   2